                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

                 HENRY      V.   MUNICIPALITY OF ANCHORAGE


THE HONORABLE RALPH R. BEISTLINE                        CASE NO. 3:15-cv-00187-RRB

PROCEEDINGS: ORDER FROM CHAMBERS                             DATE: OCTOBER 15, 2018




             Pursuant to this Court’s Order at Docket 918 granting the Media’s Motion

for Access to the Brown Report, the documents at Dockets 899, 899-1, and 899-2 shall be

UNSEALED on October 16, 2018. It is so ordered.




       Case 3:15-cv-00187-RRB Document 984 Filed 10/15/18 Page 1 of 1
